DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-15 are pending in the instant invention.  According to the Amendments to the Claims, filed October 7, 2019, claims 5 and 6 were amended.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/IB2018/052453, filed April 9, 2018, which claims priority under 35 U.S.C. § 119(a-d) to IN 201741012769, filed April 10, 2017.

Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s provisional election of the following, with traverse, in the reply filed on April 27, 2021, is acknowledged: a) Group III - claims 8 and 9; and b) solid dispersion comprising a dispersing agent and amorphous Lumateperone p-tosylate - p. 17, Example 6, solid dispersion comprising amorphous Lumateperone p-tosylate and hydroxypropyl methyl cellulose (1:1 w/w), shown to the right.  Claims 8 and 9 read on the elected species.  Affirmation of this election must be made by the inventor or joint inventor in replying to this Office action.
	Similarly, the inventor or joint inventor should further note that the traversal is on the grounds that all groups are directed to a single general inventive concept and therefore it would not constitute undue burden on the examiner to examine these groups simultaneously.
	Likewise, the inventor or joint inventor should further note that this is not found persuasive because the multiple inventions in the instant invention are independent or distinct for the reasons disclosed in the Requirement for Restriction / Election of Species, mailed on January 27, 2021.
	Next, the inventor or joint inventor should further note that there would be a serious burden on the examiner if restriction was not required because the inventions have acquired a separate status in the art due to their divergent subject matter and would require a different field of search.
	Then, the inventor or joint inventor should further note that, in accordance with MPEP § 803.02, the instant Markush claim has been examined, with respect to the elected species, and further to the extent necessary to determine patentability.  In the instant case, the solid dispersion comprising a dispersing agent and amorphous Lumateperone p-tosylate, wherein the dispersing agent is hydroxypropyl methyl cellulose, which encompasses the elected species, has not been found to be free of the prior art, since it is rejected herein below in the section entitled: Claim Rejections - 35 U.S.C. § 102.
	Consequently, the inventor or joint inventor should further note that the instant Markush claim is hereby restricted to a solid dispersion comprising a dispersing agent and amorphous Lumateperone p-tosylate, wherein the dispersing agent is a pharmaceutically acceptable polymer selected from the group consisting of a hydroxypropyl cellulose polymer, a hydroxypropyl methylcellulose polymer, a polyvinylpyrrolidone polymer, and a Syloid polymer, respectively.
	Moreover, the inventor or joint inventor should further note that scope of the instant Markush claim will not be extended to cover additional nonelected species and/or groups of patentably distinct species.
	Furthermore, the inventor or joint inventor should also note that the requirement is still deemed proper and is therefore made FINAL.
	Also, the inventor or joint inventor should further note that claims 1-7 and 10-15 were withdrawn from further consideration, pursuant to 37 CFR 1.142(b), as being drawn to a nonelected or cancelled invention, there being no allowable generic or linking claim.
	Thus, a first Office action and prosecution on the merits of claims 8 and 9 is contained within.

Specification Objection - Disclosure

	The inventor or joint inventor is advised to format the specification according to 37 CFR 1.77(c).  Revisions should particularly address bold-type, underline, and/or upper case formatting.  Appropriate correction may be required.

Specification Objection - Abstract

	The inventor or joint inventor is reminded of the proper content of an abstract of the disclosure.
	With regard particularly to chemical patents, for compounds or compositions, the general nature of the compound or composition should be given as well as the use thereof, e.g., The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.  Exemplification of a species could be illustrative of members of the class.  For processes, the reactions, reagents and process conditions should be stated, generally illustrated by a single example, unless variations are necessary.  See MPEP § 608.01(b), Section B.

	The abstract of the disclosure is objected to because it fails to exemplify any members or formulae illustrative of its class.  Correction is required.  See MPEP § 608.01(b).
	The examiner suggests incorporating the structure of Lumateperone p-tosylate into the abstract, to overcome this objection.

Claim Objections

	Claim 8 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), 35 U.S.C. § 112(b), and/or Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
	A solid dispersion comprising a dispersing agent and amorphous Lumateperone p-tosylate of the formula:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
,

	wherein the amorphous Lumateperone p-tosylate is characterized by a powder X-ray diffraction pattern as illustrated by Figure 1 or Figure 2; and

	wherein the dispersing agent is a pharmaceutically acceptable polymer selected from the group consisting of a hydroxypropyl cellulose polymer, a hydroxypropyl methylcellulose polymer, a polyvinylpyrrolidone polymer, and a Syloid polymer.

	Appropriate correction is required.

	Claim 9 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), 35 U.S.C. § 112(b), 35 U.S.C. § 102(a)(2), 35 U.S.C. § 103(a) and/or Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
The solid dispersion of claim 8, wherein the dispersing agent is a Syloid polymer.

	Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.

	Claims 8 and 9 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 8 recites the physicochemical property, A solid dispersion comprising amorphous Lumateperone p-tosyate in a dispersing agent, in lines 1-2 of the claim.
	Similarly, the inventor or joint inventor should further note that the aforementioned physicochemical property renders the instant invention ambiguous, vague, incoherent, opaque and/or otherwise unclear to the examiner and fails to meet the statutory requirements of 35 U.S.C. § 112(b), since the limitation merely states a physicochemical property (i.e. amorphous) without providing any clarity regarding how the physicochemical property is imparted.
	Likewise, the inventor or joint inventor should further note that the instantly recited amorphous physicochemical property does not appear to emanate from and/or does not appear to be an inherent or salient property of the instantly recited solid dispersion comprising a dispersing agent and Lumateperone p-tosylate, respectively.
	Next, the inventor or joint inventor should further note that the examiner is uncertain whether the instantly recited solid dispersion comprising a dispersing agent and Lumateperone p-tosylate, respectively, requires an additional unrecited component to be admixed therewith, such as a stabilizer, bulking agent, solvent, and/or buffer, to impart the amorphous physicochemical property.
	Consequently, the inventor or joint inventor should further note that since the instantly recited solid dispersion comprising a dispersing agent and Lumateperone p-tosylate, respectively, incorporates the aforementioned ambiguous, vague, incoherent, opaque and/or otherwise unclear amorphous physicochemical property, the instantly recited solid dispersion comprising a dispersing agent and Lumateperone p-tosylate, respectively, is rendered indefinite under 35 U.S.C. § 112(b), since one of ordinary skill in the art may not reasonably determine the metes and bounds of the instantly recited solid dispersion comprising a dispersing agent and Lumateperone p-tosylate, respectively, due to an inability to establish the metes and bounds encompassed by the amorphous physicochemical property.
	Then, the inventor or joint inventor should further note that [A] claim which omits matter disclosed to be essential to the invention, as described in the specification or in other statements of record, may also be rejected under 35 U.S.C. § 112(a), as not enabling.  {See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976); and MPEP § 2164.08(c)}.
	Moreover, the inventor or joint inventor should further note that [C]laims which depend from indefinite claims are also indefinite.  {See Ex parte Cordova, 10 USPQ 2d 1949, 1952 (PTO Bd. App. 1989)}.
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 8 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that the phrase, dispersing agent, is a relative phrase which renders the claim indefinite.  The phrase, dispersing agent, is not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification, on page 9, uses open language, such as such as and include, but are not limited to, respectively, to define the phrase, dispersing agent, as starches, etc.; however, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the solid dispersion comprising a dispersing agent and Lumateperone p-tosylate, respectively, has been rendered indefinite by the use of the phrase, dispersing agent.
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 9 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 9 recites the limitation, The solid dispersion of claim 8, wherein the dispersing agent comprises hydroxypropyl cellulose, hydroxy-propyl methyl cellulose, Co-povidone, Syloid, PVP and like in lines 1-2 of the claim.
	Similarly, the inventor or joint inventor should further note that MPEP § 2111.03 states the transitional term, comprising, which is synonymous with including, containing, or characterized by, is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.  {See Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004); Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948); and Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 1371-73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005)}.
	Moreover, the inventor or joint inventor should further note that [A] Markush group must be definite and complete as to its membership. A Markush group is indefinite, and claims are rejected, where the Markush group is defined as comprising.  {See Ex parte Morrell, 100 USPQ 317 (Bd. Pat. App. & Int. 1953)}.
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

Claim Rejections - 35 U.S.C. § 102

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 8 and 9 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Li in US 2019/0192511.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
	The instant invention recites a solid dispersion comprising a dispersing agent and amorphous Lumateperone p-tosylate, shown to the left, wherein the dispersing agent is a pharmaceutically acceptable polymer selected from the group consisting of a hydroxypropyl cellulose polymer, a hydroxy-propyl methylcellulose polymer, a polyvinylpyrrolidone polymer, and a Syloid polymer.
	Li (US 2019/0192511) teaches a solid dispersion comprising a hydroxypropyl methylcellulose polymer and amorphous Lumateperone p-tosylate, shown to the right below [p. 9, Example 4, Table 2; and p. 9, claim 3].

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor or joint inventor should note that, although not explicitly discussed herein, this reference contains additional species that may anticipate the instantly recited solid dispersion comprising a dispersing agent and amorphous Lumateperone p-tosylate.  Consequently, any amendments to the claims and/or arguments formulated to overcome rejections rendered under 35 U.S.C. § 102 should address this reference as a whole and should not be limited to the species discussed or disclosed explicitly herein.
	Moreover, the inventor or joint inventor should further note that in the event the determination of the status of the invention as subject to AIA  35 U.S.C. § 102 (or as subject to pre-AIA  35 U.S.C. § 102) is incorrect, any correction of the statutory basis for the instant rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - Improper Markush Grouping

	A Markush claim recites a list of alternatively useable species and is commonly formatted as: selected from the group consisting of A, B and C.  However, the phrase Markush claim, as used herein, means any claim that recites a list of alternatively useable species, regardless of format.
	A Markush claim may be rejected under the judicially-created basis that it contains an improper Markush grouping of alternatives when the claim contains an improper grouping of alternatively useable species.  A Markush claim contains an improper Markush grouping if: (1) the species of the Markush group do not share a single structural feature, or (2) the species do not share a common use.
	The members of a Markush group may share a single structural feature when they belong to the same recognized physical or chemical class, or to the same art-recognized class.
	Similarly, the members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent.
	The inventor or joint inventor should note that claims 8 and 9 are rejected on the judicially-created basis that they contain an improper Markush grouping of alternatives.  {See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980); and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984)}.  The improper Markush grouping includes species of the claimed invention that do not share both a single structural feature and a common use that flows from the single structural feature.
	Likewise, the inventor or joint inventor should further note that the members of the improper Markush grouping do not share a single structural feature and/or a common use that flows from the single structural feature for the following reason: the solid dispersion comprising a dispersing agent and amorphous Lumateperone p-tosylate, as recited in claim 8, does not consist of individual species or grouping of species that share a single structural feature and a common use that flows from the single structural feature.  See MPEP § 803.02.
	Next, the inventor or joint inventor should further note that the rejection of the claims under the judicially-created basis that they contain an improper Markush grouping of alternatives will be maintained until (1) the claims are amended to recite individual species or grouping of species that share a single structural feature and a common use that flows from the single structural feature, or (2) applicant presents a sufficient showing under 37 CFR 1.132 that the species recited in the alternative of the claims, in fact, share a single structural feature and a common use.  See MPEP § 803.02.
	Moreover, the inventor or joint inventor should further note that this is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. § 134 and 37 CFR 41.31(a)(1) [emphasis provided].
	In order to compact prosecution and in accord with MPEP § 803.02, the examiner suggests the inventor or joint inventor amend the scope of the solid dispersion comprising a dispersing agent and amorphous Lumateperone p-tosylate to recite a solid dispersion comprising a dispersing agent and amorphous Lumateperone p-tosylate, wherein the dispersing agent is a pharmaceutically acceptable polymer selected from the group consisting of a hydroxypropyl cellulose polymer, a hydroxypropyl methylcellulose polymer, a polyvinylpyrrolidone polymer, and a Syloid polymer, respectively, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624